internal_revenue_service number release date index number ------------------------------------------------------------ ------------------- ----------------------- --------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-155786-07 date june re legend decedent trust spouse child child child child child x bank date date date date marital trust settlement agreement state court statute statute statute y z dear ----------------- --------------------------- -------------------------------------------------------------------- -------------------------------------------- ----------------- ----------------------- ------------------------ ----------------- ------------------- -------------------------- ------------------ --------------------- ---------------------- ------------------------- --------------------- ----------------------------------------------------------- ------------------------------------------- --------- ------------------------------------------------------------------------------------ --------------------------------- ----------------------------------------------------- ----------------------------------------------------- ------------------------------------------------------ plr-155786-07 this is in response to your authorized representative's submission dated date requesting a ruling that the division of a_trust into five trusts and the subsequent termination of one of the trusts will not be a transfer under sec_2519 of the internal_revenue_code of any of the property of or interest in the four remaining trusts on date decedent established a revocable_trust trust which became irrevocable on decedent’s date of death pursuant to article ii b of trust upon decedent’s death if spouse survives him the trustee shall set_aside in marital trust an amount equal to fifty percent of decedent’s adjusted_gross_estate as finally determined for federal estate_tax purposes less the value of any assets passing outside trust to spouse by reason of decedent’s death under article ii b c i the net_income of marital trust shall be paid to spouse quarterly or more often under article ii b c iii upon spouse’s death marital trust shall be added to and pass as part of the children’s trust as governed under article ii b decedent died on date survived by spouse child child child child and child on decedent’s form_706 united_states estate and generation-skipping_transfer_tax return an election was made to treat martial trust as a qualified_terminable_interest_property qtip_trust pursuant to sec_2056 the co- trustees of marital trust are spouse x and bank the assets of marital trust consist of marketable_securities due to different investment philosophies and risk tolerances spouse x bank and the presumptive remainder beneficiaries of marital trust child - child have disagreed about the investment and management of marital trust child instituted litigation in state court against spouse x and bank as co-trustees of marital trust and the other remainder beneficiaries child - child in an effort to resolve this litigation court directed a mediation which resulted in the interested parties entering into settlement agreement guardians ad litem were appointed to represent the minor and unborn children for each of child - child court issued an order approving the agreement on date settlement agreement provides that no later than the effective date of the agreement the principal of marital trust will be divided into five trusts settlement trusts all of the settlement trusts are trusts for the life benefit of spouse with each of child through being the presumptive remainder beneficiary of one such trust the effective date is the date that the internal_revenue_service service issues a private_letter_ruling on this transaction the division of marital trust is pursuant to state statute state statute provides that after notice to the qualified beneficiaries a trustee may divide a_trust into two or more separate trusts if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trusts or trust respectively a plr-155786-07 separate trust created by severance must be treated as a separate trust for all purposes from the date on which the severance is effective pursuant to settlement agreement all accrued and accumulated net_income in marital trust as of the effective date will be distributed to spouse as soon as practicable on or after the effective date each separate settlement_trust will be of equal value and funded with a pro_rata portion of the assets of marital trust except as otherwise provided in settlement agreement the settlement trusts of which each of child child child and child are presumptive remainder beneficiaries collectively the surviving settlement trusts will be held and administered pursuant to the same terms and conditions as marital trust commencing as of date however each of the surviving settlement trusts will be converted to a y unitrust pursuant to state statute with the unitrust_amount payable to spouse in monthly installments state statute provides in part that a trustee may without court approval convert an income trust to a total return unitrust if a the trustee adopts a written_statement regarding trust distributions that provides that future distributions from the trust will be unitrust amounts rather than net_income and indicates the manner in which the unitrust_amount will be calculated and the method in which the fair_market_value of the trust will be determined b the trustee determines the terms of the unitrust under one of the following methods a disinterested trustee determines a the percentage to be used to calculate the unitrust_amount provided the percentage used is not greater than percent nor less than percent b the method to be used in determining the fair_market_value of the trust and c which assets if any are to be excluded in determining the unitrust_amount or the interested trustee or disinterested trustee administers the trust such that a the percentage used to calculate the unitrust_amount i sec_50 percent of the applicable_federal_rate as defined in sec_7520 in effect for the month the conversion becomes effective and for each january thereafter however if the percentage calculated exceed sec_5 percent the unitrust percentage shall be percent and if the percentage calculated is less than percent the unitrust percentage shall be percent and b the fair_market_value of the trust shall be determined at least annually on an asset-by-asset basis reasonably and in good_faith upon spouse’s death the assets held in each of the surviving settlement trusts will be paid to trusts children’s trusts established for the benefit of decedent’s children and their descendants other than child and distributed as provided in trust each of child child child and child shall serve as a trustee of the respective settlement_trust of which he or she is presumptive remainder beneficiary along with a corporate trustee to be selected by spouse with the approval of child child child or child as applicable settlement agreement provides that in the event that child 2’s settlement_trust is terminated for any reason prior to spouse’s death child agrees to execute a new trust to be administered by her and a corporate fiduciary of her choosing as co- plr-155786-07 trustees with a unitrust payment to child of z annually and to pay the full amount distributed to child net of all tax_liabilities interest and penalties to such trust child 2’s contingency trust if child survives spouse child 2’s contingency trust will terminate at spouse’s death and all assets thereof distributed to child outright if child predeceases spouse child 2’s contingency trust will continue for spouse’s lifetime with all income thereon accumulating in such trust and on spouse’s death all assets of child 2’s contingency trust including accumulated income shall be paid in equal shares to child child and child 5’s respective children’s trusts settlement agreement does not contain a similar provision for any of the other surviving settlement trusts it is represented that among other things compliance with the terms of child 1’s settlement_trust will defeat or substantially impair a material purpose of the trust specifically the preservation and transfer of wealth accordingly settlement agreement provides that within ten days of the effective date child 1’s settlement_trust will be terminated pursuant to state statute state statute provides that upon application of a trustee of the trust or any qualified_beneficiary a court at any time may amend or change the terms of the trust including terms governing distribution of the trust income or principal or terms governing administration of the trust terminate the trust in whole or in part direct or permit the trustee to do acts that are not authorized or that are prohibited by the terms of the trust or prohibit the trustee from performing acts that are permitted or required by the terms of the trust if among other things due to circumstances not anticipated by the trust settlor compliance with the terms of the trust would defeat or substantially impair the accomplishment of a material purpose of the trust upon termination a portion of the corpus of child 1’s settlement_trust equal to the actuarial value of spouse’s income_interest in such trust will be distributed to spouse in satisfaction of her life_estate and all interest in child 1’s settlement_trust in satisfying this distribution to spouse the cash stocks and bonds held in child 1’s settlement_trust will be distributed pro-rata to spouse valued as of the date of distribution the remaining property of the trust will be distributed to child as remainder beneficiary of the terminated trust in satisfaction of his interests in marital trust including any interest in the survivor’s settlement trusts and the trusts established pursuant to trust for the benefit of decedent’s children and their descendants the amount distributed to child upon termination of child 1’s settlement_trust will be reduced by an amount to be agreed to by spouse’s and child 1’s attorneys representing the total transfer_tax liability incurred as a result of the termination and distributions under child 1’s settlement_trust the amount of such reduction will be held in an escrow account pursuant to an escrow and tax indemnity agreement which was concurrently executed with settlement agreement any transfer_tax liability as a plr-155786-07 result of the termination and distributions under child 1’s settlement_trust will be paid from the escrow account under the terms of settlement agreement if the amount held in the escrow account is insufficient to pay such liabilities child will be personally and solely responsible for any such remaining tax_liability as a result of the termination of child 1’s settlement_trust spouse will exercise her right of recovery under sec_2207a to have the gift_tax attributable to the transfer under sec_2519 paid_by the person receiving the property as defined in sec_25_2207a-1 and which in this case is child spouse will treat the termination of child 1’s settlement_trust as a result of her receipt of cash in satisfaction of her interest in such trust as a transfer under sec_2519 of all of the interests in child 1’s settlement_trust other than her qualifying_income interest in such trust in an amount equal to a the aggregate value of child 1’s settlement_trust as of the date that such trust is terminated reduced by the sum of b i the value of spouse’s qualifying_income interest as of such date and ii the gift_taxes payable from the escrow account and by child if any with respect to such transfer court approval of settlement agreement is contingent on the issuance of a private_letter_ruling from the service to the effect that the termination and distribution of child 1’s settlement_trust per the terms of settlement agreement will not trigger sec_2519 so as to cause gift_tax liability with respect to any property of or interest in any of the surviving settlement trusts the co-trustees on behalf of marital trust request a ruling that the division of marital trust into five settlement trusts and the subsequent termination of child 1’s settlement_trust pursuant to settlement agreement will not be deemed to be a transfer under sec_2519 of any property of or interest in the surviving settlement trusts and therefore such division and termination will not give rise to any gift_tax liability with respect to any property of or interest in any of the surviving settlement trusts law and analysis sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by subsection b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail and on such termination the property passes to a person other than the surviving_spouse or the spouse’s estate sec_2056 allows an estate_tax_marital_deduction for qualified_terminable_interest_property under sec_2056 the term qualified terminable_interest plr-155786-07 property means property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which the qtip_election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse's life sec_20_2056_b_-7 of the estate_tax regulations provides that the principles of sec_20_2056_b_-5 relating to whether the spouse is entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest apply in determining whether the surviving_spouse is entitled_for_life to all of the income from the property regardless of whether the interest passing to the spouse is in trust sec_20_2056_b_-5 provides that the surviving spouse’s interest shall meet the conditions set forth in paragraph a of this section if the spouse is entitled to income as determined by applicable local law that provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and that meets the requirements of sec_1_643_b_-1 of this chapter sec_1_643_b_-1 of the income_tax regulations provides that an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year including ordinary and tax-exempt_income capital_gains and appreciation for example a state statute providing that income is a unitrust_amount of no less than and no more than of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2502 provides that the tax imposed by sec_2501 shall be paid_by the donor sec_2511 provides that subject_to the limitations of chapter the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year plr-155786-07 sec_25_2511-2 of the gift_tax regulations provides that the gift_tax is a primary and personal liability of the donor is an excise upon the donor’s act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which this section applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 provides that if a donee spouse makes a disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 for the transfer creating the qualifying_income interest the donee spouse is treated for purposes of chapter sec_11 and sec_12 as transferring all interests in property other than the qualifying_income interest sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition sec_25_2519-1 provides that the sale of qualified_terminable_interest_property followed by the payment to the donee spouse of a portion of the proceeds equal to the value of the donee spouse’s income_interest is considered a disposition of the qualifying_income interest the term disposition as used in sec_2519 applies broadly to circumstances in which the surviving spouse’s right to receive the income is relinquished or otherwise terminated by whatever means see h_rep_no 97th cong 1st sess sec_2207a provides that if for any calendar_year tax is paid under chapter with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for such year under chapter exceeds the total_tax which would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter sec_25_2207a-1 provides that if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the plr-155786-07 person receiving the property the amount of gift_tax attributable to that property the value of property to which sec_25_2207a-1 applies is the value of all interests in the property other than the qualifying_income interest there is no right of recovery from any person for the property received by that person for which a deduction was allowed from the total_amount_of_gifts if no federal gift_tax is attributable to the property the right of recovery arises at the time the federal gift_tax is actually paid_by the transferor subject_to sec_2519 sec_25_2207a-1 provides that the amount of federal gift_tax attributable to all properties includible in the total_amount_of_gifts under sec_2519 made during the calendar_year is the amount by which the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter that has been paid exceeds the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter that would have been paid if the value of the properties includible in the total_amount_of_gifts by reason of sec_2519 had not been included sec_25_2207a-1 provides that a person’s right of recovery with respect to a particular property is an amount equal to the amount determined in sec_25_2207a-1 multiplied by a fraction the numerator of the fraction is the value of the particular property included in the total_amount_of_gifts made during the calendar_year by reason of sec_2519 less any deduction allowed with respect to the property the denominator of the fraction is the total value of all properties included in the total_amount_of_gifts made during the calendar_year by reason of sec_2519 less any deductions allowed with respect to those properties sec_25_2207a-1 provides that if the property does not remain in trust the person receiving the property is any person receiving the property prior to the expiration of the right of recovery revrul_75_72 1975_1_cb_310 holds that if at the time of the transfer the gift is made subject_to a condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is measured by the fair_market_value of the property passing from the donor minus the amount_of_the_gift tax to be paid_by the donee or from the property itself revrul_81_223 1981_2_cb_189 holds that in determining the amount_of_the_gift the value of the property transferred is reduced by the gift_tax liability assumed by the donee if the payment of the tax by the donee is a condition of the transfer the donor’s available unified_credit must be used to reduce the tax_liability that the donee has assumed to the extent the unified_credit is available plr-155786-07 although sec_2502 provides that the gift_tax imposed on a transfer is the liability of the donor in revrul_75_72 and revrul_81_223 the burden of the tax was shifted to the donees by agreement the amount_of_the_gift on which the gift_tax was computed was reduced by the amount of gift_tax paid_by the donees in the present case spouse has a qualifying_income_interest_for_life in marital trust and child child child child and child are the presumptive remainder beneficiaries pursuant to settlement agreement marital trust will be divided into five trusts specifically four surviving settlement trusts and child 1’s settlement_trust under state statute each of the five trusts will be treated as a separate trust for all purposes from the date on which the severance is effective after the division spouse will have a qualifying_income_interest_for_life and child child child and child will be the remaindermen of the surviving settlement trusts child 1’s settlement_trust will be terminated accordingly based on the facts submitted and representations made we conclude that the division of marital trust into five trusts and the subsequent termination of child 1’s settlement_trust pursuant to settlement agreement will not be deemed to be a transfer under sec_2519 of any property interest or interest in the surviving settlement trusts and therefore such division and termination will not give rise to any gift_tax liability with respect to any property of or interest in any of the surviving settlement trusts as stated above child 1’s settlement_trust will be terminated pursuant to settlement agreement a portion of the corpus of child 1’s settlement_trust will be distributed to spouse in satisfaction of her life_estate and all interest in child 1’s settlement_trust and the remaining corpus will be distributed outright to child based upon the facts submitted and the representations made we conclude that the termination of child 1’s settlement_trust is treated as a transfer under sec_2519 of the fair_market_value of the entire corpus of child 1’s settlement_trust on the date of the termination less the value of spouse’s qualifying_income interest in that trust spouse is exercising her right of recovery under sec_2207a to recover the gift_tax attributable to the transfer of corpus in child 1’s settlement_trust to child as a condition of settlement agreement the parties have agreed that any gift_tax imposed on the termination of child 1’s settlement_trust will be paid_by child with funds from the escrow account and to the extent those funds are insufficient child will be personally and solely responsible for any such remaining tax_liability as a result of the termination of child 1’s settlement_trust based upon the facts submitted and the representations made we conclude that the amount_of_the_gift made by the spouse under sec_2519 will be equal to the fair_market_value of the entire corpus of child 1’s settlement_trust determined on the date of the termination less the value of spouse’s qualifying_income interest in that trust on the date of the termination reduced by the amount_of_the_gift tax attributable to that interest_paid from the escrow account and by child under sec_25_2207a-1 plr-155786-07 further in the event child 2’s settlement_trust terminates and child 2’s contingency trust is established with the assets from child 2’s settlement_trust the termination of child 2’s settlement_trust would be treated as a transfer under sec_2519 of the fair_market_value of the entire corpus of child 2’s settlement_trust on the date of the termination less the value of spouse’s qualifying_income interest in that trust however the termination of child 2’s settlement_trust as provided for in settlement agreement would not be treated as a transfer under sec_2519 of the remaining surviving settlement trusts namely child 3’s settlement_trust child 4’s settlement_trust and child 5’s settlement_trust assuming the provisions of trust and settlement agreement continue to govern those trusts except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
